Citation Nr: 0730875	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  04-37 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for numbness of the 
right third finger.

2.  Entitlement to service connection for a scar of the left 
arm.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1961 to 
December 1978.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decisions by the 
San Diego, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that numbness of the right third 
finger, a scar of the left arm, bilateral hearing loss and 
tinnitus.

In July 2007, the veteran testified at a hearing held before 
the undersigned Veterans Law Judge.  

In February and June 2007, the veteran filed at the RO lay 
statements in support of a claim of service connection for a 
scar of the left arm.  As will be discussed below, the 
veteran withdrew this claim at his March 2005 RO hearing, and 
did not offer testimony on this issue during July 2007 Board 
hearing.  In light of the foregoing, this issue is referred 
to the RO for appropriate action.

The veteran's bilateral hearing loss and tinnitus claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran's numbness 
right third finger was not present in service or until many 
years thereafter and is not to be related to service or to an 
incident of service origin.

2.  Although the veteran had perfected an appeal to the Board 
of the RO's denial of his claim of service connection for a 
scar of the left arm, at the March 2005 RO hearing, he 
withdrew this.


CONCLUSIONS OF LAW

1.  Numbness of the right third finger was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran of his claim of service connection for a scar of 
the left arm have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As to his numbness of the right third finger claim, the Board 
notes that upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  
The notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  The notice should be provided to a claimant 
before the initial RO decision.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

In a November 2005 letter, the RO notified the veteran of the 
elements necessary to establish a claim of service connection 
for this disability.  The letter notified him of the first 
element, i.e., that the evidence needed to show that the 
disability was related to service.  The letter also satisfied 
the second and third elements because it advised him of the 
evidence he was responsible for submitting and identified the 
evidence that VA would obtain.  As to the fourth element, the 
letter advised the veteran to submit to VA any pertinent 
evidence in his possession.  

Notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Although VA has not notified the veteran of these 
criteria, because the preponderance of the evidence is 
against service connection for numbness of the right third 
finger, any issue relating to an evaluation of the degree of 
disability or appropriate effective date is moot.  

Further, given his contentions, the veteran has demonstrated 
his affirmative understanding, i.e., he had actual knowledge 
of what was necessary to substantiate the claim.  Thus, the 
purpose of the notice, to ensure that he had the opportunity 
to participate meaningfully in the adjudication process, was 
not frustrated because he had actual knowledge of what was 
necessary to substantiate his claim prior to the Board's 
consideration of this matter, ensuring the essential fairness 
of the adjudication.  See Sanders; Simmons v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007) (holding that actual knowledge by 
the claimant cures defect in notice).  

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

As to VA's duty to assist, the Board notes that VA has 
associated with the claims folder the veteran's service 
medical records and all pertinent post-service records.  In 
addition, in September 2003 and March 2005 VA afforded the 
veteran formal examinations to determine whether it was at 
least as likely as not that his numbness of the right third 
finger was related to service.  Thus, the Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

Finally, because the veteran has withdrawn his claim of 
service connection for a scar of the left arm, VA has no duty 
to notify or assist the veteran as to this issue.

Numbness of the right third finger

In his statements and testimony, the veteran asserts that 
service connection is warranted for numbness of the right 
third finger because he has the disability due to lacerations 
incurred to his right hand as it was cut by glass in a fight 
during service.  In addition, he points out that service 
connection is in effect for a scar of the palmar aspect of 
the right hand as a residual of this in-service incident.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The veteran has numbness of the right third finger, and this 
case turns on whether the condition is related to any 
incident of service origin, and in particular, to an in-
service laceration.  As such, although the Board has reviewed 
the voluminous lay and medical evidence in detail, the Board 
will focus on the medical evidence that addresses whether the 
condition is related to service.  See Newhouse v. Nicholson, 
No. 06-7302 (Fed. Cir. Aug. 10, 2007); Gonzalez v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The service medical records are negative for any right third 
finger pathology, including a scar.  

In September 2003, the veteran was afforded a VA scars 
examination.  The physician noted the veteran's pertinent in-
service history and complaints of having a scar on the distal 
aspect of his right third finger that was productive of 
numbness.  The examiner noted that a review of the service 
medical records disclosed that there was evidence of scars 
over his right thenar eminence in 1965 but no indication of 
any scars involving the right third digit of the veteran's 
hand.  The examination revealed that the veteran currently 
had a scar of his right third digit.  With respect to the 
onset and/or etiology of the veteran's right third digit 
numbness, the physician opined that it was "certainly 
possible" that the numbness over the right third digit might 
be related to the in-service laceration.

In March 2005, the veteran was afforded a VA neurological 
examination.  At the outset of his report, the physician 
noted that he had reviewed the veteran's records, which he 
observed revealed that he had injured his right hand while in 
service in 1965.  The veteran reported that during the past 
seven years, the condition had worsened and he had 
experienced progressive weakness, numbness and loss of right 
hand grip strength.  Based on the results of a comprehensive 
clinical examination, the neurologist diagnosed the veteran 
as having carpal tunnel syndrome and right ulnar nerve 
sensory neuropathy.

As to the onset and/or etiology of the veteran's condition, 
the physician attributed the veteran's symptoms to carpal 
tunnel syndrome and opined that it was unlikely that his 
carpal tunnel syndrome was related to service; instead, he 
reported that it was more likely due to the veteran's 
prolonged use of his right hand.  Although he acknowledged 
that scarring and infection might be responsible for the 
veteran's symptoms, he explained that if that were the case, 
the symptoms would have manifested themselves much closer in 
time to the 1965 incident.  The examiner stated that it was 
most likely that the symptoms were due to carpal tunnel 
syndrome and ulnar neuropathy of the right wrist "just due 
to wear and tear" and that the veteran's condition was not 
related to his underlying right hand lacerations.

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. 
§ 7104(a).  

Here, the Board is presented with conflicting opinions as to 
the likelihood that the veteran's numbness of the right third 
finger is related to service.  When the Board is presented 
with conflicting medical evidence, it is free to favor some 
medical evidence over other medical evidence provided it 
offers an adequate basis for doing so.  Evans v. West, 12 
Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  In such as case, the United States Court of Appeals 
for Veterans Claims (Court), in offering guidance on the 
assessment of the probative value of medical opinion 
evidence, has instructed that it should be based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board finds that the assessment offered by the March 2005 
VA neurologist is more persuasive because not only was he 
more certain in his impression, but while acknowledging that 
in some instances a veteran's disability might be related 
service, he explained why, given the particular facts in the 
veteran's case that his condition was not related to service.  
In support, the March 2005 VA neurologist cited the time 
period involved, the clinical findings showing that he had 
carpal tunnel syndrome, and the absence of any indication of 
right third finger pathology during service.  By contrast, 
the September 2003 VA physician, who likewise acknowledged 
that there was no in-service treatment for any right third 
finger problems, without giving any rationale, speculated 
that the veteran numbness of the right third finger "might" 
be related to service.  Based on the above, the Board finds 
that the preponderance of the medical evidence is against the 
claim and that service connection is thus not warranted.

In reaching this determination, the Board does not question 
the veteran's sincerity that his numbness of the right third 
finger is related to service, and in particular, to an in-
service laceration.  As a lay person, however, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  See 38 C.F.R. § 3.159(a)(1) 
(2006) (Competent medical evidence means evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Because the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, the Board finds that the preponderance of the 
evidence is against the claim, service connection must be 
denied.

Scar of the left arm

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  At the March 2005 RO hearing, a transcript 
of which is of record, the veteran withdrew his perfected 
appeal of a claim of service connection for a scar of the 
left arm.  Thus, there remain no allegation of error of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

Service connection for numbness of the right third finger is 
denied.

Service connection for a scar of the left arm is dismissed.

REMAND

Also before the Board are the veteran's claims of service 
connection for bilateral hearing loss and tinnitus.  In his 
statements and testimony, the veteran reports having hearing 
loss and tinnitus that he attributes to in-service acoustic 
trauma.  In addition, at the hearing, the veteran pointed out 
that he wears hearing aids.

The service medical records show that the veteran's hearing 
acuity was normal at service entry, but that at discharge, 
his left ear hearing acuity was diminished at 4000 and 6000 
hertz.  During the course of this appeal, the veteran was 
afforded VA audiological examinations in September 2003 and 
May 2005.  The latter audiologist reported that speech 
audiometry revealed speech recognition ability of 92 percent 
in his right ear and 92 percent in his left ear, which 
reflects that he has bilateral hearing loss for VA 
compensation purposes.  Both examiners, however, without 
reporting the audiological findings, determined the 
audiometric results were invalid.  The Board notes that it is 
unclear if there is an impediment to valid testing, e.g., a 
language difficulty, and if so, whether there is a way to 
rectify the problem because there is no indication suggesting 
that the veteran has not been cooperative.  As such, the 
Board concludes that these issues must be remanded for 
another VA audiological examination, which must be conducted 
by an examiner who did not perform either the September 2003 
or May 2005 VA examinations.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any pertinent 
outstanding records, the AMC must 
afford the veteran an appropriate VA 
examination, to be conducted by an 
examiner who did not perform either the 
September 2003 and May 2005 VA 
audiological evaluations, to determine 
the nature, extent, onset and etiology 
of any hearing loss and tinnitus found 
to be present.  The claims folder 
should be made available to and 
reviewed by the examiner.  All 
indicated studies, including an 
audiological evaluation, must be 
performed, and all findings must be 
reported in detail.  The examiner must 
opine as to whether it is at least as 
likely as not that the veteran's 
hearing loss and tinnitus are related 
to or had their onset during service, 
and particularly, to his report of in-
service acoustic trauma.  The rationale 
for all opinions should be provided in 
a legible report.  

2.  Thereafter, the AMC should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted, the AMC should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


